Exhibit 10.2
 
LOAN AND SECURITY AGREEMENT
 
This Loan and Security Agreement (“Agreement”), dated as of March 4, 2014, is by
and between Cachet Financial Solutions Inc., a Delaware corporation
(“Cachet-Delaware”), Cachet Financial Solutions Inc., a Minnesota corporation
(“Cachet-Minnesota”) (Cachet-Delaware and Cachet-Minnesota being referred to
herein individually as “Borrower” and collectively as “Borrowers”) and Michael
J. Hanson, an individual resident of Minnesota (“Lender”).
 
INTRODUCTION


Borrowers desire to obtain the Loan from Lender for the purpose of providing
bridge financing for the acquisition of DeviceFidelity (“Device”) by
Cachet-Minnesota.  Lender is willing to provide the Loan and such accommodations
all in accordance with the terms of this Agreement.  Capitalized terms used
herein shall have the meanings assigned to them in Schedule A and, for purposes
of this Agreement and the other Loan Documents, the rules of construction set
forth in Schedule A shall govern.
 
AGREEMENT


Now, Therefore, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.
AMOUNT AND TERMS OF CREDIT

 
1.1           Loan.  Subject to the terms and conditions of this Agreement,
Lender agrees to make the Loan to Borrowers on the Closing Date in the initial
original principal amount of $1,500,000.
 
1.2           Use of Proceeds.  Borrowers shall use the proceeds hereunder of
the Loan solely to fund the acquisition of Device by Cachet-Minnesota.
 
1.3           Single Loan.  The Loan and all of the other Obligations of
Borrowers to Lender arising in connection with this Agreement shall constitute
one general obligation of Borrowers, secured by all of the Collateral.  Any and
all Obligations of either Borrower to Lender shall be joint and several
Obligations of both Borrowers.
 
1.4           Interest.
 
(a)           Interest shall accrue on the unpaid principal balance of the Loan
at the Loan Rate.
 
(b)           Effective upon the occurrence of an Event of Default and for so
long as such Event of Default shall be continuing, the Loan Rate shall
automatically be increased to a rate of four percent (4%) per month, or
forty-eight percent (48%) per annum (any such increased rate, the “Default
Rate”). In the event that the Loan Rate or the Default Rate exceeds the highest
rate of interest permissible under applicable law, then the Loan Rate and/or the
Default Rate shall be the maximum amount as allowed by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           All computations of interest shall be made by Lender on the basis
of a 365-day year, in each case for the actual number of days occurring in the
period for which such interest or fee is payable.
 
1.5           Payments of Interest and Principal.
 
(a)           Commencing on April 3, 2014, and on the third day of each
successive calendar month thereafter, Borrowers shall pay to lender in cash all
accrued but unpaid interest.
 
(b)           On the Termination Date, Borrowers shall pay to Lender in full the
entire unpaid principal balance of the Loan, together with all unpaid interest
accrued thereon.
 
 (c)           If any interest or any other payment to Lender under this
Agreement becomes due and payable on a day other than a Business Day, such
payment date shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the then-applicable rate during such extension.
 
1.6           Additional Compensation: Issuance of Common Stock.  As additional
compensation to Lender for making the Loan, Cachet-Delaware shall issue to
Lender common stock of Cachet-Delaware, as follows:
 
(a)           on the earlier of April 3, 2014 or, if sooner, the date on which
the entire principal balance, together with all interest accrued thereon, shall
be paid in full, Cachet-Delaware shall issue to Lender a number of shares of
common stock of Cachet-Delaware (determined based on the then applicable Share
Price) equal to 12.5% of the original outstanding principal balance of the Loan;
 
(b)           if all or any portion of the Loan remains outstanding, commencing
on April 4, 2014 and on each successive 5th business day, for so long as any
portion of the principal amount of the loan remains outstanding, whether or not
the Termination Date has occurred, Cachet-Delaware shall issue to Lender a
number of shares of common stock of Cachet-Delaware (determined based on the
then applicable Share Price) equal to 3.125% of the outstanding principal
balance as of the end of such period.


(c)            In the event that Cachet-Delaware undertakes a public offering of
its common stock, Cachet-Delaware shall, at Lender’s option, include any shares
of common stock issued to the Lender (the “Shares”) in such offering.  In the
event that the underwriter(s) of the public offering determine(s) in good faith
that marketing factors require a limitation of the number of shares to be
underwritten in the public offering, then the Shares may be excluded from the
public offering, provided that in such event Cachet-Delaware shall register the
Shares in a separate offering on or before October 31, 2014.  Cachet-Delaware
agrees to (i) execute and deliver, and cause its directors and officers to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Lender, necessary or
advisable to register the Shares, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the effective date, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of
Lender, are necessary or advisable, all in conformity with the requirements of
the Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Lender agrees to comply
with the provisions of the securities or “blue sky” laws of any and all
jurisdictions which the Lender shall designate.  To the extent that
Cachet-Delaware enters into a registration rights agreement with any party that
contains registration rights more favorable than the rights set forth above,
Cachet-Delaware agrees to provide such rights to Lender.
 
 
2

--------------------------------------------------------------------------------

 


1.7           Receipt of Payments.  Borrowers shall make each payment under this
Agreement (other than payments made pursuant to Section 1.7) without set-off,
counterclaim or deduction, and free and clear of all Taxes, not later than 3:00
p.m., Minneapolis time on the day when due in lawful money of the United States
of America in immediately available funds to such account or otherwise as
directed by Lender.  For purposes of computing interest and fees, all payments
shall be deemed received by Lender on the day of receipt of immediately
available funds by the Lender.
 
1.8           Indemnity.  Borrowers agree to indemnify and hold Lender and its
Affiliates, and their respective employees, attorneys and agents (each, an
“Indemnified Person”), harmless from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and reasonable expenses of any
kind or nature whatsoever (including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents, or
with respect to the execution, delivery, enforcement, performance and
administration of, or in any other way arising out of or relating to, this
Agreement and the other Loan Documents or any other documents or transactions
contemplated by or referred to herein or therein and any actions or failures to
act with respect to any of the foregoing arising out of disputes between or
among any parties to any of the Loan Documents (collectively, “Indemnified
Liabilities”), except to the extent that any such Indemnified Liability is
finally determined by a court of competent jurisdiction to have resulted solely
from such Indemnified Person’s gross negligence or willful misconduct.  NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY SUCCESSOR, ASSIGNEE OR
THIRD-PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED
AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
 
2.
CONDITIONS PRECEDENT

 
Lender shall not be obligated to advance proceeds for the Loan, or to perform
any other action hereunder, unless and until the following Conditions Precedent
have been satisfied:
 
2.1      Execution and Delivery of Loan Documents.  The Loan Documents shall
have been duly executed and delivered by Borrowers on or before the Closing
Date.
 
2.2     Consent of Michaelson.  Michaelson shall have provided its consent to
Borrowers’ entering this Agreement with Lender, which consent may be documented
in the Subordination Agreement.
 
2.3     Intercreditor Agreement with Trooien Capital, LLC.  Lender shall have
entered into the Intercreditor Agreement in form and substance acceptable to
Lender.
 
 
3

--------------------------------------------------------------------------------

 
 
3.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 
To induce Lender to enter into this Agreement and to make the Loans, Borrowers
hereby represent and warrant to Lender (each of which representations and
warranties shall survive the execution and delivery of this Agreement), and
promise to and agree with Lender until the Termination Date as follows:
 
3.1           Corporate Existence; Compliance with Law.  Each Borrower: (a) is,
as of the Closing Date, and will continue to be (i) a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) duly qualified to do
business and in good standing in each other jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, and (iii) in compliance with all Requirements of
Law, except to the extent failure to comply therewith could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) has and will continue to have (i) the requisite corporate power and
authority and the legal right to execute, deliver and perform its obligations
under the Loan Documents, and to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease, and to
conduct its business as now, heretofore or proposed to be conducted, and (ii)
all licenses, permits, franchises, rights, powers, consents or approvals from or
by all Persons or Governmental Authorities having jurisdiction over such
Borrower that are necessary or appropriate for the conduct of its business.
 
3.2           Executive Offices; Corporate or Other Names.  With respect to each
Borrower: (a) Borrower’s name as it appears in official filings in the state of
its incorporation or organization, (b) the type of entity of Borrower, (c) the
organizational identification number issued by Borrower’s state of incorporation
or organization or a statement that no such number has been issued, (d)
Borrower’s state of organization or incorporation, and (e) the location of
Borrower’s chief executive office, corporate offices, other locations of
Collateral and locations where records with respect to Collateral are kept
(including in each case the county of such locations) are as set forth in
Disclosure Schedule 3.2 and, except as set forth in such schedule, such
locations have not changed during the preceding 12 months.  As of the Closing
Date, during the prior five years, neither Borrower has been known as or
conducted business in any other name (including trade names).
 
3.3           Corporate Power; Authorization; Enforceable Obligations. The
execution, delivery and performance by each Borrower of the Loan Documents to
which either is a party, and the creation of all Liens provided for herein and
therein:  (a) are and will continue to be within such Borrower’s power and
authority; (b) have been and will continue to be duly authorized by all
necessary or proper action; (c) are not and will not be in violation of any
Requirement of Law or, except as set forth in Disclosure Schedule 3.3,
Contractual Obligation of Borrower; (d) do not and will not result in the
creation or imposition of any Lien (other than Permitted Encumbrances) upon any
of the Collateral; and (e) do not and will not require the consent or approval
of any Governmental Authority or any other Person.  As of the Closing Date, each
Loan Document shall have been duly executed and delivered on behalf of each
Borrower, and each such Loan Document upon such execution and delivery shall be
and will continue to be a legal, valid and binding obligation of each Borrower,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4           Financial Statements and Projections; Books and Records.  All
Financial Statements delivered by each Borrower to Lender are true, correct and
complete and reflect fairly and accurately the financial condition of each
Borrower as of the date of each such Financial Statement in accordance with
GAAP, except for any internal Financial Statements, the absence of notes and
normal year-end adjustments.  Each Borrower shall keep adequate Books and
Records with respect to the Collateral and its business activities in which
proper entries, reflecting all consolidated and consolidating financial
transactions, and payments and credits received on, and all other dealings with,
the Collateral, will be made in accordance with GAAP and all Requirements of Law
and on a basis consistent with the Financial Statements.
 
3.5           Material Adverse Change.  Between the date of each of Borrower’s
most recently audited Financial Statements delivered to Lender and the Closing
Date, no events have occurred that alone or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Disclosure Schedule 3.5, neither Borrower is in default, and to Borrowers’
knowledge no third party is in default, under or with respect to any of its
Contractual Obligations, that alone or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.
 
3.6           Real Estate; Property.  The real estate listed in Disclosure
Schedule 3.6 constitutes all of the real property owned, leased, or used by
either Borrower in its business, and Borrowers will not execute any material
agreement or contract in respect of such real estate after the date of this
Agreement without giving Lender written notice thereof.  Each Borrower holds and
will continue to hold good and marketable fee simple title to all of its owned
real estate, and good and marketable title to all of its other properties and
assets, and valid and insurable leasehold interests in all of its leases (both
as lessor and lessee, sublessee or assignee), and none of the properties and
assets of either Borrower are or will be subject to any Liens, except Permitted
Encumbrances.
 
3.7           Outstanding Indebtedness.  All outstanding Indebtedness of either
Borrower as of the Closing Date is disclosed on Disclosure Schedule 3.7.
 
3.8           Government Regulation.  Borrowers are not subject to or regulated
under any federal or state statute, rule or regulation that restricts or limits
such Person’s ability to incur Indebtedness, pledge its assets, or to perform
its obligations under the Loan Documents.  The making of the Loan, the
application of the proceeds and repayment thereof, and the consummation of the
transactions contemplated by the Loan Documents do not and will not violate any
Requirement of Law.
 
3.9           Taxes.  All Tax returns, reports and statements required by any
Governmental Authority to be filed by either Borrower have, as of the Closing
Date, been filed and will, until the Termination Date, be filed with the
appropriate Governmental Authority and no tax lien has been filed against either
Borrower or its property.  Proper and accurate amounts have been and will be
withheld by each Borrower from any employees for all periods in compliance with
all Requirements of Law and such withholdings have and will be timely paid to
the appropriate Governmental Authorities.  Neither Borrower is liable for any
Taxes of any other Person pursuant to any agreement, and to each Borrower’s
knowledge, neither Borrower is liable for any Taxes as a transferee.
 
3.10         Payment of Obligations.  Each Borrower will pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all of its Charges and other obligations of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of a Borrower and none of the Collateral
is or could reasonably be expected to become subject to any Lien or forfeiture
or loss as a result of such contest.
 
 
5

--------------------------------------------------------------------------------

 
 
3.11         Litigation.  Except as set forth on Disclosure Schedule 3.11, no
Litigation is pending or, to the knowledge of either Borrower, threatened by or
against either Borrower or against its properties or revenues (a) with respect
to any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Disclosure Schedule 3.11,  as of the Closing
Date there is no Litigation pending or threatened against either Borrower that
seeks damages in excess of $100,000 or injunctive relief or alleges criminal
misconduct of a Borrower.  Borrowers shall notify Lender promptly in writing
upon learning of the existence, threat or commencement of any Litigation against
a Borrower or any allegation of criminal misconduct against a Borrower.
 
3.12         Intellectual Property.  As of the Closing Date, Cachet-Minnesota
owns, or is licensed to use, all Intellectual Property necessary to conduct its
business as currently conducted except for such Intellectual Property the
failure of which to own or license could not reasonably be expected to have a
Material Adverse Effect.  Cachet-Minnesota will maintain the patenting and
registration of all Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office, or other appropriate
Governmental Authority and Cachet-Minnesota will promptly patent or register, as
the case may be, all material new Intellectual Property.
 
3.13         Deposit Accounts.  The attached Schedule B lists all banks and
other financial institutions at which Borrowers maintain deposits and/or other
accounts, and such attachment correctly identifies the name, address and
telephone number of each such depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.
 
3.14         Conduct of Business. Each Borrower (a) shall conduct its business
substantially as now conducted or as otherwise permitted hereunder, and (b)
shall at all times maintain, preserve and protect all of the Collateral and
Borrower’s other property, used or useful in the conduct of its business and
keep the same in good repair, working order and condition (ordinary wear and
tear excepted) and make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices.
 
3.15         Full Disclosure.  No information contained in any Loan Document,
the Financial Statements or any written statement furnished by or on behalf of
either Borrower under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.
 
3.16         Further Assurances.  At any time and from time to time, upon the
written request of Lender and at the sole expense of Borrowers, Borrowers shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Lender may reasonably deem desirable
(a) to obtain the full benefits of this Agreement and the other Loan Documents,
(b) to protect, preserve and maintain Lender’s rights in any Collateral, or (c)
to enable Lender to exercise all or any of the rights and powers herein granted.
 
 
6

--------------------------------------------------------------------------------

 
 
4.
REPORTS AND NOTICES

 
4.1           Reports and Information.  From the Closing Date until the
Termination Date, Borrowers shall deliver to Lender such reports and information
as Lender may reasonably request.
 
4.2           Notices.  Borrowers shall advise Lender promptly, in reasonable
detail, of:  (a) any Lien, other than Permitted Encumbrances, attaching to or
asserted against any of the Collateral or any occurrence causing a material loss
or decline in value of any Collateral and the estimated (or actual, if
available) amount of such loss or decline; or (b) the occurrence of any Default
or other event that has had or could reasonably be expected to have a Material
Adverse Effect.
 
5.
NEGATIVE COVENANTS

 
Borrowers covenant and agree that, without Lender’s prior written consent, from
the Closing Date until the Termination Date, Borrowers shall not, directly or
indirectly, by operation of law or otherwise:
 
(a)           except in connection with the acquisition of Device by
Cachet-Minnesota, form any subsidiary or merge with, consolidate with, acquire
all or substantially all of the assets or capital stock of, or otherwise combine
with or make any investment in or make any loan or advance to, any Person;
 
(b)           cancel any debt owing to it or create, incur, assume or permit to
exist any Indebtedness, except Permitted Indebtedness;
 
(c)           make any changes in any of its business objectives, purposes, or
operations that could reasonably be expected to adversely affect repayment of
the Obligations or could reasonably be expected to have a Material Adverse
Effect or engage in any business other than that presently engaged in or
proposed to be engaged in on the Closing Date, or amend its Articles of
Incorporation or Bylaws or other organizational documents;
 
(d)           create or permit any Lien on any of its properties or assets,
except for Permitted Encumbrances;
 
(e)           sell, transfer, issue, convey, assign or otherwise dispose of any
of its material assets or properties;
 
(f)           change (i) its name as it appears in official filings in the state
of its incorporation or organization, (ii) its chief executive office, corporate
offices or other Collateral locations, or location of its records concerning the
Collateral, (iii) the type of legal entity that it is, (iv) its organization
identification number, if any, issued by its state of incorporation or
organization, or (v) its state of incorporation or organization, or acquire,
lease or use any real estate after the Closing Date without such Person, in each
instance, giving 30 days prior written notice thereof to Lender and taking all
actions deemed necessary or appropriate by Lender to continuously protect and
perfect Lender’s Liens upon the Collateral;
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           establish any depository or other bank account of any kind with
any financial institution (other than the accounts set forth in Schedule B)
without Lender’s prior written consent; and
 
(h)           make or permit any Restricted Payment.
 
6.
SECURITY INTEREST

 
6.1           Grant of Security Interest.  (a) As collateral security for the
prompt and complete payment and performance of the Obligations, each Borrower
hereby grants to Lender a security interest in and Lien upon all of each
Borrower’s property and assets, whether real or personal, tangible or
intangible, and whether now owned or hereafter acquired, or in which it now has
or at any time in the future may acquire any right, title, or interest,
including all of the following property in which it now has or at any time in
the future may acquire any right, title or interest (collectively,
the “Collateral”):
 
(i)           all Accounts, as such capitalized term is defined in the Code;
 
(ii)          all Deposit Accounts (as such capitalized term is defined in the
Code), all other bank accounts and all funds on deposit therein;
 
(iii)         all money, cash and cash equivalents;
 
(iv)         all Investment Property, as such capitalized term is defined in the
Code;
 
(v)          all stock;
 
(vi)         all Goods, including Inventory, Equipment and Fixtures, as such
capitalized terms are defined in the Code;
 
(vii)        all Chattel Paper, Documents and Instruments, as such capitalized
terms are defined in the Code;
 
(viii)       all Books and Records;
 
(ix)          all General Intangibles, including all Intellectual Property,
contract rights, choses in action, Payment Intangibles and Software, as such
capitalized terms are defined in the Code;
 
(x)           all Letter-of-Credit Rights, as such capitalized term is defined
in the Code;
 
(xi)          all Supporting Obligations, as such capitalized term is defined in
the Code; and
 
(xii)         to the extent not otherwise included, all Proceeds (as such
capitalized term is defined in the Code), tort claims, insurance claims and
other rights to payment not otherwise included in the foregoing, and products of
all and any of the foregoing and all accessions to, substitutions and
replacements for, and rents and profits of, each of the foregoing.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Borrowers and Lender agree that this Agreement creates, and is
intended to create, valid and continuing Liens upon the Collateral in favor of
Lender in the manner described herein.  Borrowers represent, warrant and promise
to Lender that:  (i) each Borrower has rights in and the power to transfer each
item of the Collateral upon which it purports to grant a Lien pursuant to the
Loan Documents, free and clear of any and all Liens or claims of others, other
than Permitted Encumbrances and Permitted Indebtedness; (ii) the security
interests granted pursuant to this Agreement will, upon completion of filings
and other actions required under applicable law, constitute valid perfected
security interests in all of the Collateral in favor of the Lender as security
for the prompt and complete payment and performance of the Obligations,
enforceable in accordance with the terms hereof against any and all creditors of
and purchasers from Borrowers (other than purchasers of Inventory in the
ordinary course of business) and such security interests will, upon the
satisfaction of the aforementioned conditions, be prior to all other Liens on
the Collateral in existence on the date hereof except for Permitted Encumbrances
that have priority by operation of law; and (iii) no effective security
agreement, mortgage, deed of trust, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is or will be on file or of record in any public office, except those
relating to Permitted Encumbrances.  Borrowers promise to defend the right,
title and interest of Lender in and to the Collateral against the claims and
demands of all Persons whomsoever.
 
7.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
7.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder which shall be deemed to be continuing until waived in
writing by Lender in accordance with Section 9.3 or until cured by Borrowers:
 
(a)           Borrowers shall fail to make any payment in respect of any
Obligations when due and payable or declared due and payable;
 
(b)           Borrowers shall fail or neglect to perform, keep or observe any of
the covenants, promises, agreements, requirements, conditions or other terms or
provisions contained in this Agreement or any of the other Loan Documents, after
five days written notice from Lender to Borrowers of the same and with no cure
having been effected or substantially effected by Borrowers within such five-day
period;
 
(c)           an event of default shall occur under any Contractual Obligation
of a Borrower (other than this Agreement and the other Loan Documents), and such
event of default (i) involves the failure to make any required payment, whether
of principal, interest or otherwise, and whether due by scheduled maturity,
required prepayment, acceleration, demand or otherwise, in respect of any
Indebtedness (other than the Obligations) of such Person in an aggregate amount
exceeding the Minimum Actionable Amount, or (ii) causes (or permits any holder
of such Indebtedness or a trustee to cause) such Indebtedness, or a portion
thereof, in an aggregate amount exceeding the Minimum Actionable Amount, to
become due prior to its stated maturity or prior to its regularly scheduled date
of payment;
 
(d)           any representation or warranty in this Agreement or any other Loan
Document, or in any written statement pursuant hereto or thereto, or in any
report, financial statement or certificate made or delivered to Lender by a
Borrower shall be materially untrue or incorrect as of the date when made or
deemed made;
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           there shall be commenced against a Borrower any Litigation seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that remains unstayed or undismissed for 30
consecutive days; or either Borrower shall have concealed, removed or permitted
to be concealed or removed, any part of its property with intent to hinder,
delay or defraud any of its creditors or made or suffered a transfer of any of
its property or the incurring of an obligation that may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or
 
(f)           a case or proceeding shall have been commenced involuntarily
against a Borrower in a court having competent jurisdiction seeking a decree or
order: (i) under the United States Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, and seeking either
(A) the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Person or of any substantial part of
its properties, or (B) the reorganization or winding up or liquidation of the
affairs of any such Person, and such case or proceeding shall remain undismissed
or unstayed for 60 consecutive days or such court shall enter a decree or order
granting the relief sought in such case or proceeding; or (ii) invalidating or
denying any Person’s right, power, or competence to enter into or perform any of
its obligations under any Loan Document or invalidating or denying the validity
or enforceability of this Agreement or any other Loan Document or any action
taken hereunder or thereunder; or
 
(g)           a Borrower shall (i) commence any case, proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it or
seeking appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, (ii) make a general assignment for the benefit of creditors, (iii)
consent to or take any action in furtherance of, or, indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in paragraphs (e) or
(f) of this Section or clauses (i) and (ii) of this paragraph, or (iv) shall
admit in writing its inability to, or shall be generally unable to, pay its
debts as such debts become due; or
 
(h)           a final judgment or judgments for the payment of money in excess
of the Minimum Actionable Amount in the aggregate shall be rendered against a
Borrower, unless the same shall be (i) fully covered by insurance and the
issuer(s) of the applicable policies shall have acknowledged full coverage in
writing within 15 days of judgment, or (ii) vacated, stayed, bonded, paid or
discharged within a period of 15 days from the date of such judgment.
 
7.2           Remedies.  (a) If any Default shall have occurred and be
continuing, then Lender may, upon written notice to Borrowers, take any one or
more of the following actions:  (i) declare all or any portion of the
Obligations to be forthwith due and payable, whereupon such Obligations shall
become and be due and payable; or (ii) exercise any rights and remedies provided
to Lender under the Loan Documents or at law or equity, including all remedies
provided under the Code; provided, however, that upon the occurrence of any
Event of Default specified in Sections 7.1 (e), (f) or (g), the Obligations
shall become immediately due and payable without declaration, notice or demand
by Lender.
 
(b)           Without limiting the generality of the foregoing, Borrowers
expressly agree that upon the occurrence of any Event of Default, Lender may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, assign, give an
option or options to purchase or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  Lender shall have the right upon any such public sale, to the
extent permitted by law, to purchase for the benefit of Lender the whole or any
part of said Collateral so sold, free of any right of equity of redemption,
which right Borrowers hereby release.  Such sales may be adjourned, or continued
from time to time with or without notice.  Lender shall have the right to
conduct such sales on Borrowers’ premises or elsewhere and shall have the right
to use any Borrower’s premises without rent or other charge for such sales or
other action with respect to the Collateral for such time as Lender deems
necessary or advisable.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Upon the occurrence and during the continuance of an Event of
Default and at Lender’s request, Borrowers agree, to assemble the Collateral and
make it available to Lender at places that Lender shall reasonably select,
whether at its premises or elsewhere.  Until Lender is able to effect a sale,
lease, or other disposition of the Collateral, Lender shall have the right to
complete, assemble, use or operate the Collateral or any part thereof, to the
extent that Lender deems appropriate, for the purpose of preserving such
Collateral or its value or for any other purpose.  Lender shall have no
obligation to Borrowers to maintain or preserve the rights of Borrowers as
against third parties with respect to any Collateral while such Collateral is in
the possession of Lender.  Lender may, if it so elects, seek the appointment of
a receiver or keeper to take possession of any Collateral and to enforce any of
Lender’s remedies with respect thereto without prior notice or hearing.  To the
maximum extent permitted by applicable law, Borrowers waive all claims, damages,
and demands against Lender, its Affiliates, agents, and the officers and
employees of any of them arising out of the repossession, retention or sale of
any Collateral except such as are determined in a final judgment by a court of
competent jurisdiction to have arisen solely out of the gross negligence or
willful misconduct of such Person.  Borrowers agree that ten days’ prior notice
by Lender to Borrowers of the time and place of any public sale or of the time
after which a private sale may take place is reasonable notification of such
matters.  Borrowers shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all amounts to
which Lender is entitled.
 
(d)           Lender’s rights and remedies under this Agreement shall be
cumulative and non-exclusive of any other rights and remedies that Lender may
have under any Loan Document or at law or in equity.  Recourse to the Collateral
shall not be required.  All provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited, to the extent necessary, so that they do not render this
Agreement invalid or unenforceable, in whole or in part.
 
7.3           Proceeds.  The Proceeds of any sale, disposition or other
realization upon any Collateral shall be applied by Lender upon receipt to the
Obligations in such order as Lender may deem advisable in its sole discretion,
and after the indefeasible payment and satisfaction in full in cash of all of
the Obligations, and after the payment by Lender of any other amount required by
any provision of law, including Sections 9-608(a)(l) and 9-615(a)(3) of the Code
(but only after Lender has received what Lender considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
Borrowers or their representatives or to whomsoever may be lawfully entitled to
receive the same, or as a court of competent jurisdiction may direct.
 
 
11

--------------------------------------------------------------------------------

 
 
8.
SUCCESSORS AND ASSIGNS

 
Each Loan Document shall be binding on and shall inure to the benefit of
Borrowers, Lender and their respective successors and assigns, except as
otherwise provided herein or therein.  Borrowers may not assign, transfer,
hypothecate, delegate or otherwise convey their rights, benefits, obligations or
duties under any Loan Document without the prior express written consent of
Lender.  Any such purported conveyance by Borrowers without the prior express
written consent of Lender shall be void.  There shall be no third-party
beneficiaries of any of the terms and provisions of any of the Loan Documents.
 
9.
GENERAL PROVISIONS

 
9.1           Complete Agreement; Modification of Agreement.  This Agreement and
the other Loan Documents constitute the complete agreement between the parties
with respect to the subject matter hereof and thereof, supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied).  No Loan Document may be modified, altered or amended
except by a written agreement signed by Lender and Borrowers.
 
9.2           Expenses.  Borrowers shall reimburse Lender for all costs and
expenses (including the fees and expenses of all counsel, advisors, consultants
and auditors retained in connection therewith), incurred in connection with the
preparation, negotiation, execution and delivery of, and, other than as
specifically set forth herein, the performance of obligations under, the Loan
Documents, including but not limited to any such costs and expenses incurred by
Lender in connection with the exercise of any remedies hereunder.
 
9.3           No Waiver.  Neither Lender’s failure, at any time, to require
strict performance by Borrower of any provision of any Loan Document, nor
Lender’s failure to exercise, nor any delay in exercising, any right, power or
privilege hereunder, shall operate as a waiver thereof or waive, affect or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  Any suspension or waiver of a
Default or other provision under the Loan Documents shall not suspend, waive or
affect any other Default or other provision under any Loan Document, and shall
not be construed as a bar to any right or remedy that Lender would otherwise
have had on any future occasion.  None of the undertakings, indemnities,
agreements, warranties, covenants and representations of Borrowers to Lender
contained in any Loan Document and no Default by Borrowers under any Loan
Document shall be deemed to have been suspended or waived by Lender, unless such
waiver or suspension is by an instrument in writing signed by an officer or
other authorized employee of Lender and directed to Borrowers specifying such
suspension or waiver (and then such waiver shall be effective only to the extent
therein expressly set forth), and Lender shall not, by any act (other than
execution of a formal written waiver), delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder.
 
9.4           Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of any Loan Document shall be prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of such Loan Document.  Except as
otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under the Loan Documents shall in any way affect or impair the Obligations,
duties, covenants, representations and warranties, indemnities, and liabilities
of Borrowers or the rights of Lender relating to any unpaid Obligation, (due or
not due, liquidated, contingent or unliquidated), or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is not required until after the Termination Date, all of
which shall not terminate or expire, but rather shall survive such termination
or cancellation and shall continue in full force and effect until the
Termination Date; provided, however, that all indemnity obligations of Borrowers
under the Loan Documents shall survive the Termination Date.
 
 
12

--------------------------------------------------------------------------------

 
 
9.5           Notices.  Except as otherwise provided herein, whenever any
notice, demand, request or other communication shall or may be given to or
served upon any party by any other party, or whenever any party desires to give
or serve upon any other party any communication with respect to this Agreement,
each such communication shall be in writing and shall be deemed to have been
validly served, given or delivered (a) upon the earlier of actual receipt and
three days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by facsimile transmission (with such facsimile
transmission confirmed), (c) one Business Day after deposit with a reputable
overnight courier with all charges prepaid or (d) when hand-delivered, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated on the signature pages hereto or to such other
address (or facsimile number) as may be substituted by notice given as herein
provided.
 
9.6           Counterparts.  Any Loan Document may be authenticated in any
number of separate counterparts by any one or more of the parties thereto, and
all of said counterparts taken together shall constitute one and the same
instrument.  Any Loan Document may be authenticated by manual signature,
facsimile or, if approved in writing by Lender, electronic means, all of which
shall be equally valid.
 
9.7           Governing Law.  The Loan Documents and the obligations arising
under the Loan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of Minnesota applicable to contracts made
and performed in such state, without regard to the principles thereof regarding
conflicts of laws.
 
9.8           Submission To Jurisdiction; Waiver Of Jury Trial. (A) BORROWERS
HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN HENNEPIN
COUNTY, MINNESOTA, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN BORROWERS AND LENDER PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LENDER.  BORROWERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWERS HEREBY WAIVE
ANY OBJECTION THAT THEY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS.
 
 
13

--------------------------------------------------------------------------------

 
 
(B)           THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER AND BORROWERS ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
9.9           Reinstatement.  This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment of all or any part of
the Obligations is rescinded or must otherwise be returned or restored by Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
either Borrower, or otherwise, all as though such payments had not been made.

 
[SIGNATURE PAGE FOLLOWS]
 
 
 
14

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT
 
Signature Page
 
In Witness Whereof, this Loan and Security Agreement has been duly executed as
of the date first written above.


BORROWER:
 
BORROWER:
 
CACHET FINANCIAL SOLUTIONS INC., a
Minnesota corporation
CACHET FINANCIAL SOLUTIONS INC., a
Delaware corporation
 
By:    /s/ Jefffrey C. Mack
Jeffrey C. Mack, President
 
Address for Notice:
 
Cachet Financial Solutions Inc.
Attention:  President
Southwest Tech Center A
18671 Lake Drive East
Minneapolis, MN 55317
Facsimile: (952) 698-6999
By:   /s/ Jefffrey C. Mack
              Jeffrey C. Mack, President
 
Address for Notice:
 
Cachet Financial Solutions Inc.
Attention:  President
Southwest Tech Center A
18671 Lake Drive East
Minneapolis, MN 55317
Facsimile: (952) 698-6999

 
LENDER:


MICHAEL J. HANSON
 
/s/ Michael J. Hanson
Michael J. Hanson
 
Address for Notice:


2300 Territorial Road
Saint Paul, MN 55114
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A – DEFINITIONS


Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the other Loan
Documents) the following respective meanings:
 
 “Affiliate” means, with respect to any Person: (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the voting capital stock having
ordinary voting power for the election of directors of such Person; (b) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (c) each of such Person’s
officers, directors, joint venturers and partners.  For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” means this Agreement including all appendices, exhibits or schedules
attached or otherwise identified thereto, restatements and modifications and
supplements thereto, and any appendices, exhibits or schedules to any of the
foregoing, each as effect at the time such reference becomes operative;
provided, however, that except as specifically set forth in this Agreement, any
reference to the Disclosure Schedules to this Agreement shall be deemed a
reference to the Disclosure Schedules as in effect on the Closing Date or in a
written amendment thereto executed by Borrowers and Lender.
 
“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or a Borrower’s business.
 
“Borrower” has the meaning given in the opening paragraph of this Agreement.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Minnesota.
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person or otherwise would be disclosed
as such in a note to such balance sheet, other than, in the case of a Borrower,
any such lease under which that Borrower is the lessor.
 
“Capital Lease Obligation” means, with respect to any Capital Lease, the amount
of the obligation of the lessee thereunder that, in accordance with GAAP, would
appear on a balance sheet of such lessee in respect of such Capital Lease or
otherwise be disclosed in a note to such balance sheet.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other Taxes (including taxes owed to PBGC at the time due and payable), levies,
customs or other duties, assessments, charges, liens, and all additional
charges, interest, penalties, expenses, claims or encumbrances upon or relating
to (a) the Collateral, (b) the Obligations, (c) the employees, payroll, income
or gross receipts of either Borrower, (d) the ownership or use of any assets by
either Borrower, or (e) any other aspect of a Borrower’s business.
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing Date” means the Business Day on which the conditions precedent set
forth in Section 2 have been satisfied or specifically waived in writing by
Lender, and the Loan has been made.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Minnesota; provided, however, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Minnesota, then the term “Code” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions of this Agreement relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions;
provided further, that to the extent that the Code is used to define any term
herein or in any Loan Document and such term is defined differently in different
Articles or Divisions of the Code, the definition of such term contained in
Article or Division 9 shall govern.
 
“Collateral” has the meaning assigned to it in Section 6.1.
 
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument, or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Default” means any Event of Default or any event that, with the passage of time
or notice or both, would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning assigned to it in Section 1.4.
 
“Event of Default” has the meaning assigned to it in Section 7.1.
 
“Financial Statements” means the consolidated and consolidating income
statement, balance sheet and statement of cash flows of each Borrower (and its
subsidiaries, if any) prepared in accordance with GAAP.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Indebtedness” of any Person means:  (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business and not more than 45 days past due; (b) all obligations evidenced by
notes, bonds, debentures or similar instruments; (c) all indebtedness created or
arising under any conditional sale or other title-retention agreements with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (d) all Capital Lease Obligations;
(e) all guarantees of Indebtedness of other Persons; (f) all Indebtedness
referred to in clauses (a), (b), (c), (d) or (e) above that is secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; (g) the
Obligations; and (h) all liabilities under Title IV of the Employee Retirement
Income Security Act of 1974 (or any successor legislation thereto), as amended
from time to time, and any regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” and “Indemnified Person” have the respective meanings
assigned to them in Section 1.7.
 
“Intellectual Property” means any and all Licenses, patents, copyrights,
trademarks, trade secrets and customer lists.
 
“Intercreditor Agreement” means that certain intercreditor agreement entered
into as of even date between Lender, Trooien, and Borrowers.
 
“IRC” and “IRS” mean respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.
 
“Lender” means Michael J. Hanson.
 
“License” means any written agreement now owned or hereafter acquired by any
Person granting any right with respect to (i) any copyright or copyright
registration, (ii) any invention on which a patent is inexistence, (iii) the use
of any trademark or trademark registration, or (iv) other license of rights or
interests now held or hereafter acquired by any Person.
 
“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the Code or comparable law of any jurisdiction).
 
“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.
 
“Loan” means the loan in the amount specified in and evidenced by the Note, and
made to Borrowers under the terms of this Agreement, and any renewals,
extensions, revisions, modifications or replacements therefor or thereof.
 
“Loan Documents” means this Agreement and the Note, the Subordination Agreement,
the Intercreditor Agreement, the Patent Security Agreement, and all security
agreements and other documents, instruments, certificates, and notices at any
time delivered by any Person (other than Lender) in connection with any of the
foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
 “Loan Rate” means two percent (2%) per month or twenty-four percent (24%) per
annum.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial or other condition of either Borrower or the
industry within which a Borrower operates, (b) a Borrower’s ability to pay or
perform the Obligations under the Loan Documents in accordance with the terms
thereof, (c) the Collateral or Lender’s Liens on the Collateral or the priority
of any such Lien, or (d) Lender’s rights and remedies under this Agreement and
the other Loan Documents.
 
“Michaelson” means Michaelson Capital Partners, LLC (f/k/a Imperium Special
Finance Fund, LP).
 
“Minimum Actionable Amount” means $100,000.
 
“Note” means the promissory note of Borrowers dated the Closing Date.
 
“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrowers to Lender, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, whether arising under any
of the Loan Documents or under any other agreement between a Borrower and
Lender, and all covenants and duties regarding such amounts.  This term includes
all principal, interest (including interest accruing at the then-applicable rate
provided in this Agreement after the maturity of the Loan and interest accruing
at the then-applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), fees, Charges, expenses, attorneys’
fees and any other sum chargeable to Borrowers under any of the Loan Documents,
and all principal and interest due in respect of the Loan.
 
“Patent Security Agreement” means that certain patent and security agreement of
even date entered into by Lender and Cachet-Minnesota, which agreement serves to
evidence Lender’s Lien on each of Grantor’s United States Patents at the United
States Patent & Trademark Office.
 
“Payment Default” shall mean the occurrence of an Event of Default under Section
7.1(a) of this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permitted Encumbrances” means the following encumbrances:  (a) Liens for Taxes
or assessments or other Charges or levies, either not yet due and payable or to
the extent that nonpayment thereof is permitted by the terms of Section 3.10;
(b) pledges or deposits securing obligations under worker’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation; (c) pledges or deposits securing bids, tenders, contracts (other
than contracts for the payment of money) or leases to which a Borrower is a
party as lessee made in the ordinary course of business; (d) deposits securing
public or statutory obligations of a Borrower; (e) inchoate and unperfected
workers’, mechanics’, or similar liens arising in the ordinary course of
business so long as such Liens attach only to Equipment, fixtures or real
estate; (f) carriers’, warehousemans’, suppliers’ or other similar possessory
liens arising in the ordinary course of business and securing indebtedness not
yet due and payable in an outstanding aggregate amount not in excess of $100,000
at any time so long as such Liens attach only to Inventory; (g) deposits of
money securing, or in lieu of, surety, appeal or customs bonds in proceedings to
which a Borrower is a party; (h) zoning restrictions, easements, licenses, or
other restrictions on the use of real property or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such real estate; (i) Purchase Money
Liens securing Purchase Money Indebtedness (or rent) to the extent permitted
under Section 5(b); (j) all of those Liens in existence on the Closing Date and
disclosed on Disclosure Schedule 5(e); and (k) Liens in favor of Lender securing
the Obligations.
 
 
4

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means the following indebtedness:  (i) the Obligations;
(ii) $2,500,000 total indebtedness to Michaelson, secured by all assets of
Cachet-Minnesota, pursuant to that certain Loan and Security Agreement between
Cachet-Minnesota and Imperium Special Finance Fund LP, dated October 26, 2012,
as amended by Amendment No. 1 to Loan and Security Agreement dated February 19,
2013; (iii) $500,000 current indebtedness to Trooien, pursuant to that certain
Loan and Security Agreement between Cachet-Minnesota and Trooien Capital, LLC,
dated December 12, 2013, secured by all assets of Cachet-Minnesota, together
with any subsequent advances made by Trooien thereunder; (iv) $700,000 total
indebtedness evidenced by (A) Secured Convertible Promissory Note dated June 19,
2013 to Bridge Venture LLC in the original principal amount of $500,000, and (B)
Secured Convertible Promissory Note July 26, 2013 to Berdon Venture Associates,
LLC in the original principal amount of $200,000, both secured by all assets of
Cachet-Minnesota; (v) deferred Taxes; (vi) by endorsement of Instruments or
items of payment for deposit to the general account of a Borrower; (vii)
Purchase Money Indebtedness; and (viii) future debt that is junior to Lender in
an amount aggregating up to $7,000,000, and unsecured by the assets of
Borrowers.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.
 
 “Purchase Money Indebtedness” means (a) any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof.
 
“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.
 
“Real Property” has the meaning assigned to it in Section 3.6.
 
“Requirement of Law” means as to any Person, the Certificate or Articles of
Incorporation and Bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination  of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
 
 
5

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means: (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of a Borrower’s capital stock;
(b) any payment or distribution made in respect of any subordinated Indebtedness
of a Borrower in violation of any subordination or other agreement made in favor
of Lender; (c) any payment on account of the purchase, redemption, defeasance or
other retirement of a Borrower’s capital stock or any other payment or
distribution made in respect of any thereof, either directly or indirectly;
other than (i) that arising under this Agreement or (ii) interest and principal,
when due or otherwise permitted under Section 5(b); or (d) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Person which is not expressly and specifically permitted in this Agreement;
provided, however, that no payment to Lender shall constitute a Restricted
Payment.
 
“Share Price” means (i) the average of the VWAPs for the 10 consecutive Trading
Days ending on the Trading Day that is immediately prior to the applicable
payment date.  For this purpose, “VWAP” means, for any date, the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed or quoted on a Trading Market, the daily volume-weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:00 p.m. (New York City time); (b) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board or and if prices for
the Common Stock are then reported in the OTC Markets (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, (ii) if the common Stock is not
then listed or quoted on a Trading Market or on the OTC Bulletin Board, but
Cachet-Delaware has completed stock offering within the past 30 days, the share
price offered in such offering, (iii) if the common Stock is not then listed or
quoted on a Trading Market or on the OTC Bulletin Board and Cachet-Delaware has
not completed a stock offering within the past 30 days, $2.40 per share.
 
“Stockholder” means each holder of capital stock of any Borrower.
 
“Subordination Agreement” means that Subordination Agreement entered into as of
even date, between Lender and Michaelson, by which Michaelson evidences its
consent to Borrowers entering into this Loan and Security Agreement.
 
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.
 
“Termination Date” means May 15, 2014, the date on which all Obligations under
this Agreement shall be indefeasibly paid in full, in cash, and Borrowers shall
have no further right to borrow any moneys or obtain other credit extensions or
financial accommodations under this Agreement.
 
“Trading Day” means a day on which the principal Trading Market is open for
business.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
 
6

--------------------------------------------------------------------------------

 
 
“Trooien” means Trooien Capital, LLC.
 
Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied; provided, however, that all financial
covenants and calculations in the Loan Documents shall be made in accordance
with GAAP as in effect on the Closing Date unless Borrowers and Lender shall
otherwise specifically agree in writing.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. All other undefined terms contained in this
Agreement or the other Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code. The words “herein,”
“hereof’ and “hereunder” or other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules thereto, as the same
may from time to time be amended, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.
 
For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE 3.2


CHIEF EXECUTIVE OFFICE & CORPORATE NAMES
 
Cachet-Minnesota
Official Name:
Cachet Financial Solutions Inc.



Organization Identification Number
 

Issued by State of Incorporation or Organization:
3710072-2 (Minnesota)



Chief Executive Office:
Southwest Tech Center A

 
Chanhassen, MN  55317

 
(Hennepin County, MN)

 
Locations of Inventory and other Collateral
 
(County/State):
Southwest Tech Center A
 
18671 Lake Drive East
 
Chanhassen, MN  55317
 
Hennepin / Minnesota
     
12450 Wayzata Blvd., Suite 315
 
Minnetonka, MN  55305
 
Hennepin / Minnesota
     
10290 W 70th St.
 
Eden Prairie, MN  55344
 
Hennepin / Minnesota

 
Cachet-Delaware
 
Official Name:
Cachet Financial Solutions, Inc.
   
Organization Identification Number
 
Issued by State of Incorporation or Organization:
4792508 (Delaware)
   
Chief Executive Office:
Same as above
   
Locations of Inventory and other Collateral
 
(County/State):
None

 
 
8

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE 3.3


DEFAULTS/CONTRACTUAL OBLIGATIONS
 
The Company is in default under that certain Loan and Security Agreement with
Michaelson Capital Partners, LLC (f/k/a Imperium Special Finance, LP), dated
October 26, 2012, as amended on February 19, 2013.  A forbearance agreement is
presently in place and effective through March 12, 2014.


The Company is likely in default of its obligations under a Secured Convertible
Promissory Note issued in favor of Bridge Venture LLC (in the principal amount
of $500,000 and dated as of June 19, 2013), and a Secured Convertible Promissory
Note issued in favor of Berdon Ventures Assoc., LLC (in the principal amount of
$200,000 and dated as of July 26, 2013).
 
 
9

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE 3.5


MATERIAL ADVERSE CHANGE
 
Please refer to Disclosure Schedule 3.3.
 
 
10

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE 3.6


REAL ESTATE
 

Address Type (owned, leased, warehouse) County Southwest Tech Center A  Leased
Hennepin 18671 Lake Drive East     Chanhassen, MN  55317    

 
 
11

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                          
DISCLOSURE SCHEDULE 3.7


INDEBTEDNESS
 
Please see the schedule of indebtedness attached hereto.


In addition, Cachet-Delaware has outstanding indebtedness aggregating $85,309.
 
 
12

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE 3.11


LITIGATION



On October 21, 2012, counsel for the Company received a letter from an attorney
representing Cachet Banq (“CB”) (CB engages in the business of providing
automated clearinghouse services for the payroll processing industry.  CB
obtained a federal trademark application for the mark CACHET for services in the
payroll services industry), alleging that the Company is infringing CB’s
registered trademark, CACHET, and demanding that the Company cease and desist
from all use of that mark.  The letter threatened that CB would file a lawsuit
in California unless the Company agrees to cease and desist using the mark in
question.  In December 2010, the Company received a letter to the same effect
from a different law firm.  The Company’s counsel responded contesting CB’s
claim of infringement.  Following receipt of such, CB indicated no willingness
to engage in discussions regarding a resolution of the dispute.  A letter to
similar effect was received by the Company in June 2011.


The Company filed a federal trademark application for the trademark CACHET
FINANCIAL SOLUTIONS in 2010, prior to receiving any communications from CB.  The
US Trademark Office indicated it would allow registration of the mark for the
two categories:  (i) electronic storage of financial documents and (ii)
electronic and digital scanning of financial documents, but would reject
registration of the mark for financial services (namely: electron remote check
deposit services and remote deposit capture services) based on CB’s prior
registration.  The Company has appealed the rejection to the Trademark Trial and
Appeals branch of the Trademark Office.


On October 22, 2012, counsel for the Company and counsel for CB orally agreed
that neither would commence litigation against the other while efforts were
being made to resolve the dispute. At this time, no significant steps toward
resolving the dispute have been achieved.
 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE B – DEPOSIT ACCOUNTS
 

Bank and Address   Account #   Description Central Bank 253153 Business Account
6640 Shady Oak Road 253278 Business Checking Eden Prairie, MN 55344 257493 Flex
Spend Account

 
14

--------------------------------------------------------------------------------